FILED
                             NOT FOR PUBLICATION                              NOV 22 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


HUI CHEN,                                        No. 09-73523

              Petitioner,                        Agency No. A088-113-160

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted November 6, 2013**
                                Pasadena, California

Before: McKEOWN, GOULD, and BYBEE, Circuit Judges.

       Hui Chen, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) dismissal of her appeal from an Immigration

Judge’s denial of her applications for asylum, withholding of removal, and relief



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under the Convention Against Torture (“CAT”). We have jurisdiction under 8

U.S.C. § 1252, and we deny the petition for review.

      Substantial evidence supports the BIA’s conclusion that Chen did not

establish an objectively reasonable fear of future persecution in China. Chen does

not challenge the BIA’s determination that Chen did not suffer past persecution,

but contends that she faces arrest upon return to China because of her prior

involvement in a Christian home church. Chen helped organize church meetings,

which sometimes occurred in her beauty salon. Chen testified that Chinese police

raided a church gathering in another member’s home, arresting the participants and

detaining the organizers. Chen was not at the meeting where the raid occurred, but

learned of this through her mother. Chen’s mother also told her that the police

came looking for Chen at her home.

      Other than an unsworn letter from her mother, which does not mention the

home church raid, there is no corroboration of Chen’s claim that the Chinese police

were looking for her, as well as no evidence showing how long the other home

church organizers were detained or how they were treated. Even if Chen’s fear of

future persecution is subjectively genuine, there is no “credible, direct, and specific

evidence” that Chen’s fear is objectively reasonable. See Lolong v. Gonzales, 484
F.3d 1173, 1178 (9th Cir. 2007) (en banc).


                                          -2-
      Secondary evidence of country conditions in China does not require a

contrary conclusion from that of the BIA, which determined that the government’s

treatment of Chinese nationals in house churches has been inconsistent and that

Chen did not show a pattern or practice of persecution. The record evidence is not

“so compelling that no reasonable factfinder” could find that Chen has not

established eligibility for asylum. See Ali v. Ashcroft, 394 F.3d 780, 784 (9th Cir.

2005). In view of that conclusion, we also hold that Chen did not satisfy the more

stringent standard for withholding of removal. See Zehatye v. Gonzales, 453 F.3d
1182, 1190 (9th Cir. 2006). Further, Chen did not contest the BIA’s denial of CAT

relief, thus waiving the issue. See Husyev v. Mukasey, 528 F.3d 1172, 1183 (9th

Cir. 2008). Substantial evidence supports the BIA’s dismissal of Chen’s appeal.

      DENIED.




                                         -3-